Exhibit MAXXAM INC. PRINCIPAL SUBSIDIARIES OF THE REGISTRANT Listed below are MAXXAM Inc.'s principal subsidiaries as of December 31, 2008, organized by business segment, and the jurisdiction of their incorporation or organization. Certain subsidiaries have been omitted which, when considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. REAL ESTATE OPERATIONS: Beltway Assets LLC Delaware FireRock LLC Delaware Lakepointe Assets LLC Delaware MAXXAM Property Company Delaware MCO Properties LP Delaware MCO Properties, Inc. Delaware M-Six Penvest II Business Trust Delaware M-Six Penvest II Business Trust Louisiana Palmas Country Club, Inc. Delaware Palmas del Mar Properties, Inc. Delaware RACING OPERATIONS: Sam Houston Race Park, Ltd. Texas Valley Race Park, Inc. Texas OTHER: MAXXAM Group Holdings Inc. Delaware 0012EXH9.VM.DOC
